C. A. D. C. Cir. Certiorari granted. The cases are consolidated and a total of nine hours is *812allotted for oral argument.
Solicitor General Marshall, Ralph S. Spritzer, Richard A. Posner, Richard A. Solomon, Howard E. Wahrenbrock and Cyril S. Wofsy for petitioner in No. 60.
William T. Coleman, Jr., Robert W. Maris, Richardson Dilworth and Harold E. Kohn for petitioner in Nos. 61 and 97.
Edwin F. Russell, Harry G. Hill, Jr., and Barbara M. Suchow for Brooklyn Union Gas Co.; Bertram D. Moll and Morton L. Simons for Long Island Lighting Co.; Samuel Graff Miller for Philadelphia Electric Co., and Kent H. Brown for Public Service Commission of New York, petitioners in No. 62.
Solicitor General Marshall and Mr. Solomon for petitioner in No. 80.
Oliver L. Stone and Thomas G. Johnson for petitioner in No. 111.
Sherman S. Poland for Skelly Oil Co.; Martin N. Erck for Humble Oil & Refining Co., and Bernard A. Foster, Jr., for Dougherty et al., petitioners in No. 143.
Solicitor General Marshall, Mr. Solomon, Peter H. Schiff and Joel Yohalem for petitioner in No. 144.
Herbert W. Varner and Murray Christian for petitioner in No. 231.
Homer E. McEwen, Jr., for Sunray DX Oil Co.; Mr. Erck for Humble Oil & Refining Co.; Vernon W. Woods for Union Producing Co.; Richard F. Remmers for Sohio Petroleum Co.; William K. Tell, Jr., and James D. An-nett for Texaco Inc.; Warren M. Sparks for Gulf Oil Corp.; Kiel Boone for Cox; Phillip D. Endom, Robert E. May and Francis H. Caskin for Sun Oil Co., and Thomas G. Crouch, Robert W. Henderson and Donald K. Young for Hunt, respondents in Nos. 60, 61 and 62. Solicitor General Marshall and Mr. Solomon for the Federal Power Commission, respondent in Nos. 61 and 62.
*812Mr. Justice Marshall took no part in the consideration or decision of these petitions.
Francis R. Kirkham and Justin R. Wolf for respondent Standard Oil Co. of Texas in No. 80. Mr. McEwen for Sunray DX Oil Co.; Messrs. Tell and Arnett for Texaco Inc.; Messrs. Endom, May and Gaskin for Sun Oil Co.; Mr. Remmers for Sohio Petroleum Co.; Mr. Erck for Humble Oil & Refining Co.; Robert V. Smith for Patchin-Wilmoth Industries, Inc.; J. Evans Attwell and W. H. Drushel, Jr., for Clark Fuel Producing Co.; Mr. Boone for Cox; Messrs. Crouch, Henderson and Young for Hunt; and Mr. Poland for Coates, respondents in Nos. 80 and 97.
Messrs. Simons, Brown and Moll for respondents in Nos. Ill, 143 and 144.
Solicitor General Marshall, Messrs. Solomon, Schiff and Yohalem for the Federal Power Commission; Messrs. Brown and Simons for Public Service Commission of New York; and Mr. Moll for Long Island Lighting Co., respondents in No. 231.
Reported below: Nos. 60, 61 and 62, 370 F. 2d 181; Nos. 80 and 97, 376 F. 2d 578; Nos. 111, 143, 144 and 231, 126 U. S. App. D. C. 26, 373 F. 2d 816.